Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 08/23/2021 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112


3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites the limitation "...an information data..." in line 4; the term “an information data" is previously presented in the claim lines 1-2. It is not cleared that the limitation "an information data" in line 4 referred back to the limitation "an information data” claimed previously in lines 1-2. Clarification is required.

Claims 2-8 depend on claim 1. Therefore the rejection of claims 2-8 are rejected the same as the rejection of claim 1 set forth above.

Claim 9 recites the limitation "...an information data..." in line 2; the term “an information data" is previously presented in the claim line 1. It is not cleared that the limitation "an information data" in line 2 referred back to the limitation "an information data” claimed previously in line 1. Clarification is required.

Claim 9 also recites the limitation "the input devices" in line 4; the term “input devices" is not previously presented in the claim. There is insufficient antecedent basis for these limitations in the claim. 

Claims 10-15 depend on claim 9. Therefore the rejection of claims 10-15 are rejected the same as the rejection of claim 9 set forth above.

Claim Rejections - 35 USC §103


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1, 3-4 and 9-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. PUB. 2004/0183785 hereinafter, “Liu”) in view of Kim et al. (U.S. PUB. 2012/0210370 hereinafter, “Kim”).

Consider claim 1, Liu teaches an information data transmission method for an information data transmission system, wherein the information data transmission system is formed by a plurality of input devices for the transmission 5of an information data, and each of the input devices is signally connected to an electronic device (page 2 [0019]), the information data transmission method comprising the following steps: one of the plurality of input devices issues a connection request (page 2 [0022]); another of the input devices receives the connection request (pages 2-3 [0023])10.  
Liu does not explicitly show that the input device receiving the connection request creates a wireless communication with the input device that issues the connection request according to the connection request; the input device issuing the connection request transmits the information data; 15the input device receiving the connection request receives the information data; and the information data is transmitted to the electronic device that is signally connected to the input device receiving the connection request.
In the same field of endeavor, Kim teaches the input device receiving the connection request creates a wireless communication with the input device that issues the connection request according to the connection request (page 5 [0146]); the input device issuing the connection request transmits the information data (page 5 [0146]); 15the input device receiving the connection request receives the information data (page 6 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, the input device receiving the connection request creates a wireless communication with the input device that issues the connection request according to the connection request; the input device issuing the connection request transmits the information data; 15the input device receiving the connection request receives the information data; and the information data is transmitted to the electronic device that is signally connected to the input device receiving the connection request, as taught by Kim, in order to provide digital broadcasting, the broadcast receiver may provide a Social Network Service (SNS). SNS may refer to a service for establishing and maintaining online social networks among various individuals and may enable personal media and information sharing.

Consider claim 3, Liu further teaches 15wherein before the input device issues the connection request, the information data transmission method further comprises the following step: the input device searches for and identifies another connectable input device within a wireless communication range (pages 2-3 [0023]).  

20 Consider claim 4, Kim further teaches wherein the information data is an electronic device operation 27instruction, the information data transmission method further comprising the following step: the input device that issues the connection request controls the electronic device signally connected to the input device receiving the 5connection request with the electronic device operation instruction (page 5 [0146]).  

Consider claim 9, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 9.

Consider claim 10, Kim further teaches wherein the activation module generates a connection request 10notification according to the connection request and receives a connection request notification information corresponding to the connection request notification (page 6 [0158]), and after the connection request approval information is received, the connection request approval information is transmitted to the processing module, such that the 15processing module creates the wireless communication with the input device issuing the connection request according to the connection request approval information and the connection request (page 5 [0146]).  

Allowable Subject Matter

7.	Claims 2, 5-8 and 11-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

The following is an examiner's statement of reasons for allowance:

Claims 2, 5-8 and 11-15 allowed over the prior art made of record.



Consider claim 5, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the information data transmission system is a wireless ad hoc network system, which includes a plurality of communication nodes, wherein each of the communication nodes has a node address, the 10plurality of communication nodes is the plurality of input devices, the plurality of communication nodes includes a source node and a target node, the information data is a file delivery information and the file delivery information includes a file to be transmitted and a target device information, and the target device information is a target node 15address, the information data transmission method further comprising the following steps: the source node receives the file delivery information transmitted by the electronic device that is signally connected to the source node; the source node transmits the file delivery 

	Consider claim 11, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein wherein the information data transmission system is a wireless ad hoc 20network system which includes a plurality of communication nodes, wherein each of the communication nodes has a node address, the 31plurality of communication nodes is the plurality of input devices, each of the input devices is signally connected to an electronic device, the plurality of communication node includes a source node and a target node, the information data is a file delivery information and the 5file delivery information includes a file to be transmitted and a target device information, and the target device information is a target node address, wherein the source node receives the file delivery information transmitted by the electronic device that is signally connected to the source node and transmits the file delivery 10information to one of the plural communication nodes, in combination with other limitations, as specified in the independent claim 9, and further limitations of their respective dependent claims 12-15.

Conclusion


8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649